This matter is before us on plaintiffs-appellants' motion for reconsideration of our decision rendered February 25, 1982. In support of their motion, plaintiffs argue that said decision should be reconsidered and our decision of August 4, 1981 reinstated for two reasons. The first is that defendant-appellee Ohio National Bank may not collaterally attack the 1978 judgment of the trial court to which said defendant was not a party. We thoroughly reviewed that issue in our February 25 decision and concluded that defendant Ohio National Bank may collaterally attack a judgment upon which a creditors' bill is founded where said trustee was not a party to the original action. We re-emphasize that the issue is not whether the trustee could have been or should have been a party to the original action but, rather, the trustee's standing to collaterally attack said judgment in a subsequent action to which the trustee is a party.
Plaintiffs also argue that we should dispose of the five reasons asserted by the trustee for its contention that the original judgment is voidable. As our February 25 decision indicates, that is precisely the issue upon which the case was remanded to the trial court. We will not review that issue at least until the trial court has made its judgment.
For the foregoing reasons, the motion to reconsider is overruled.
Motion to reconsider overruled.
REILLY, J., concurs.
WHITESIDE, P.J., dissents.